Catron, Ch. J.
delivered the opinion of the court.
This case was brought up to the January term, 1830. The defendant did not appear. He on yesterday appeared for the first time; has not yet assigned errors .to point out to the officers of the government what was complained of; and when the cause was called there was not even a brief.
We find the record defective by a gross neglect of the clerk in copying the indictment. The'authentication of the record is torn off, and we have not the evidence required of its authenticity.
A certiorari will be awarded for a better record, returnable forthwith; and the defendant will give bail for his appearance at some future day of this term.
G. 8. Yerger, for plaintiff in error.
A. Hays, Attorney General, for the State.
The forfeitures taken in this case will not be set aside until the contempt is cleared for not appearing.